Name: Commission Regulation (EEC) No 2657/92 of 13 September 1992 suspending advance fixing of the monetary compensatory amounts applicable in Italy
 Type: Regulation
 Subject Matter: agricultural policy;  Europe
 Date Published: nan

 14. 9 . 92 Official Journal of the European Communities No L 269/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2657/92 of 13 September 1992 suspending advance fixing of the monetary compensatory amounts applicable in Italy monetary compensatory amounts applicable in Italy should therefore be suspended, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), Having regard to Commission Regulation (EEC) No 3155/86 of 11 November 1985 providing for the advance fixing of monetary compensatory amounts (3), as last amended by Regulation (EEC) No 3247/89 (4), and in particular Article 11 (2) thereof, Whereas in view of the monetary situation and the uncer ­ tainty reigning on the exchange markets, there is a danger that the continuation of the present system could give rise to speculative operations ; whereas the advance fixing of HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of the monetary compensatory amounts applicable in Italy shall be suspended from 14 September 1992. Article 2 This Regulation shall enter into force on 14 September 1992. It shall apply until 16 September 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 September 1992. i For the Commission Henning CHRISTOPHERSEN Vice-President (') OJ No L 164, 24. 6 . 1985, p. 6. (2) OJ No L 201 , 31 . 7 . 1990, p. 9 . 0 OJ No L 310, 21 . 11 . 1985, p. 22. (4) OJ No L 314, 28 . 10 . 1989, p. 51 .